


110 HR 2678 IH: To prohibit the use of funds appropriated to the

U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2678
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2007
			Mr. Ackerman
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To prohibit the use of funds appropriated to the
		  Department of Agriculture to approve for human consumption animals that do not
		  stand and walk unassisted.
	
	
		1.Prohibiting the use of funds
			 to approve for human consumption animals that do not stand and walk
			 unassistedNotwithstanding any
			 other provision of law, none of the funds appropriated to the Department of
			 Agriculture may be used to—
			(1)approve or pass for
			 human consumption,
			(2)accept
			 reimbursement, enter into a reimbursable fee agreement, assess or collect a
			 fee, or contract with any person or entity to approve for human consumption,
			 or
			(3)in any other way
			 allow to be approved for human consumption,
			any cow, sheep, pig, goat, or horse, mule, or other
			 equine that does not stand and walk unassisted at any time while the animal is
			 alive at a slaughtering, packing, meat-canning, rendering, or similar
			 establishment.
